Citation Nr: 0510543	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from September 1952 to June 
1954.  He died in August 1985.  The appellant is his 
surviving spouse.

In May 1997, the RO received the appellant's claim of 
entitlement to DIC benefits pursuant to 38 U.S.C. § 1151.  
The October 1998 rating decision denied the claim.  The 
appellant disagreed with the October 1998 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the appellant's substantive appeal (VA 
Form 9) in January 2000.

In April 2001, the Board remanded the case for the purpose of 
ensuring compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and obtaining additional medical records.  
After completing the additional development requested by the 
Board, the RO again denied the appellant's claim in a 
February 2003 supplemental statement of the case (SSOC).

The case was thereafter returned to the Board, which in March 
2004 requested an additional medical opinion from an 
independent medical expert (IME).  
See 38 U.S.C.A. § 7109 (West 2002).  The Board received the 
IME opinion later that same month.  In April 2004, the 
appellant and her attorney were invited to submit additional 
evidence and argument in response to the IME opinion.  The 
appellant's attorney did so via a letter dated August 10, 
2004, which included an additional medical opinion from Dr. 
C.B.  The case is now once again before the Board.

Issues not on appeal

A February 1999 Board decision denied the appellant's claim 
of service connection for the cause of the veteran's death.  
Subsequently, in January 2000, the Board denied the 
appellant's motion for reconsideration of that decision.  The 
issue of entitlement to service connection for the cause of 
the veteran's death has therefore been resolved by the Board 
and will be discussed no further herein.  The only issue 
remaining on appeal is that listed on the first page of this 
decision.  


FINDINGS OF FACT

1.  The veteran died in August 1985 at the age of 53.  The 
cause of death was carcinoma of the prostate with bony 
metastases.  Chronic renal failure was also listed as a 
condition contributing to death.  No autopsy was performed.

2.  A preponderance of the medical evidence of record 
demonstrates that the veteran's death was not the result of 
VA medical treatment.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 1151 (West 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  She 
essentially contends that the veteran's VA physicians 
diagnosed his fatal prostate cancer as advanced (Stage D) and 
metastic at a time when the condition was not nearly as 
developed.  She contends that this purported misdiagnosis 
limited the available treatment options when the veteran's 
prostate cancer did in fact become advanced and metastic in 
nature.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the November 1999 statement of the case (SOC) 
and the February 2003 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on her 
claim, and of the particular deficiencies in the evidence 
with respect to her claim.  

More significantly, pursuant to the Board's April 2001 
remand, a letter was sent to the appellant later that same 
month, which was specifically intended to address the 
requirements of the VCAA.  The April 2001 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  
Specifically, the April 2001 letter notified the appellant of 
the need to submit evidence showing that "the veteran's 
death resulted from VA treatment." (emphasis in original). 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2001 VCAA letter, the appellant was informed that VA 
would "make reasonable efforts" to get " . . . medical 
records, employment records, or records from other Federal 
agencies."  The appellant was also informed that VA had 
requested the veteran's treatment records from the Dayton VA 
Medical Center (VAMC) and would obtain a medical opinion from 
a VA doctor once these records were received.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the appellant in its April 2001 letter that 
she was responsible to provide "enough information about 
these records so that [VA] can request them from the person 
or agency who has them."  She was further advised that 
"[i]t's still your responsibility to make sure these records 
are received by [VA]."  The appellant was also informed that 
she could provide VA authorization to obtain medical records 
by completing the appropriate forms (VA Form 21-4142), copies 
of which were enclosed with the letter.  The appellant was 
specifically instructed to provide a "separate, signed form 
for each medical facility or doctor that you want [VA] to 
request evidence from."  The appellant was also invited to 
provide VA a medical opinion from her own doctor.

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2001 letter included notice that the appellant 
should "[t]ell us about any additional information or 
evidence that you want us to try to get for you."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the appellant that she could submit 
or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the April 2001 
letter requested a response within two months, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One further comment regarding notice is in order.  A review 
of the record reveals that the appellant was not provided 
with notice of the VCAA prior to the initial adjudication of 
her claim in May 1998.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication of the claim pre-dated the enactment 
of the VCAA in November 2000.  VA's General Counsel has held 
that the failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

After VCAA notice was provided to the veteran, the claim was 
readjudicated and an SSOC was provided to the appellant in 
February 2003.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication.  Therefore, there is no prejudice to the 
appellant in proceeding to consider this claim on the merits.  

The Board additionally observes that the appellant and her 
attorney appear to be fully aware of what is required of them 
and of VA.  As discussed elsewhere in this decision, they 
have submitted evidence and argument in support of this 
claim, as requested by the VCAA letter and the Board's April 
2004 letter.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA treatment records of the veteran, a review of 
the medical evidence by two VA physicians, and the March 2004 
IME opinion.  The appellant and her attorney have also 
submitted extensive argument and letters from Dr. C.B. in 
support of the appellant's claim.  They have not identified 
any unobtained evidence.  Physical examination of the veteran 
is obviously impossible.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant indicated in her substantive 
appeal that she did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C.A. § 1151

In general, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002).

The appellant's claim under 38 U.S.C.A. § 1151 was filed in 
May 1997.  38 U.S.C.A. § 1151, was amended, effective for 
claims filed on or after October 1, 1997.  In pertinent part, 
38 U.S.C. § 1151 now requires that additional disability as a 
result of VA medical treatment must be based on 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable."

Under the pre-October 1997 version of 38 U.S.C. § 1151 the 
appellant needs only to show that the veteran incurred 
additional disability which is the result of VA 
hospitalization, medical or surgical treatment.  Because the 
appellant's claim was filed in May 1997, the Board will use 
the pre-October 1, 1997 version of section 1151 rather than 
the more stringent current version of the law.  

In Brown v. Gardner, the United States Supreme Court held 
that the statutory language of 38 U.S.C.A. 1151 in existence 
at that time (and applicable to this case) simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.

"We do not, of course, intend to cast any doubt on the 
regulations 
insofar as they exclude coverage for incidents of a 
disease's or injury's natural progression, occurring 
after the date of treatment . . . VA's 
action is not the cause of the disability in those 
situations."  Brown v. Gardner, 115 S. Ct. 552, 556 
n.3.

In sum, the Supreme Court found that the version of 38 
U.S.C.A. § 1151 which is applicable to this case requires a 
causal connection between VA medical treatment and additional 
disability, but further cautions that not every additional 
disability is compensable.

Factual Background

The veteran reported to the Dayton VAMC in September 1980 
with complaints of urinary frequency and nocturia for the 
preceding 25 days.  The veteran denied any dysuria, burning 
on urination, or any bone or arthritic pain.  He did, 
however, report weight loss of 10 pounds.  Rectal examination 
revealed a "stony hard prostate, unable to palpate the whole 
prostate, enlarged Grade 4."  A needle biopsy of the 
prostate revealed "adenocarcinoma of the prostate gland, 
well differentiated, extensively infiltrating both needle 
biopsy specimen."  Laboratory testing revealed acid 
phosphatase at 1.9.  A liver and spleen scan were essentially 
normal, although a bone scan showed "[m]ultiple focal areas 
of increased isotope uptake consistent with metastic disease 
. . . seen in the thoraco-lumbar spine as well as a single 
focal area in the 6th or 7th Lt. Rib laterally."  Ptosis of 
the right kidney was also inferred from the supine and 
sitting views of the dorso-lumbar spine.  An intravenous 
pyelogram (IVP) revealed an enlarged urinary bladder with 
hydroureter and hydronephrosis bilaterally due to prostatic 
enlargement and bladder neck obstruction.  As a result of 
this testing, the veteran was diagnosed with 
"[a]denocarcimona of the prostate, stage D."  A 
transurethral resection of the prostate (TURP) was performed 
and the postoperative course was essentially uneventful.  The 
veteran was released several days later and was started on 
diethylstilbestrol (DES) treatment.

Because the veteran's prostate cancer was diagnosed as well 
advanced (Stage D) with bony metastasis, he was offered only 
palliative treatment from the time of his September 1980 TURP 
until his eventual demise in August 1985.

A medical opinion from Dr. C.B. was submitted by the 
appellant's attorney in March 2000.  After reviewing the 
claims file, Dr. C.B. found that there was insufficient 
clinical evidence to support a finding that the veteran's 
prostate cancer had metastasized by the time of his initial 
diagnosis in September 1980.  In particular, Dr. C.B. 
criticized the failure of the veteran's VA physicians to 
correlate the veteran's bone scan (which revealed metastic 
disease) with two-view spine X-rays.  In essence, Dr. C.B. 
opined that a bone scan conducted without correlative spine 
X-rays will often yield false positives, and that other 
abnormalities such as healing fractures and arthritis will 
often present on a bone scan as metastic disease.  According 
to Dr. C.B., the only way to ensure that metastic disease, 
and not one of the false positive conditions is present, is 
to perform correlative spine X-rays.  Because such X-rays 
were not obtained in the veteran's case, Dr. C.B. concluded 
that the veteran "likely had osteoarthritis of the spine due 
to his right lower extremity amputation, prior right hip 
fracture, or left knee osteoarthritis . . . therefore the 
only way to sort out the increased uptake on the bone scan in 
the spine is to correlate the nuclear medicine test with the 
dedicated two-view spine X-rays . . .[which] were never 
performed."  Various medical treatises were cited which Dr. 
C.B. claims support his conclusion that correlative X-rays 
were required.

Dr. C.B. concluded that the veteran's prostate cancer had not 
metastasized by September 1980 and that the abnormal bone 
scan findings were more likely due to osteoarthritis than 
metastic disease.  In further support of this finding, Dr. 
C.B. noted that the September 1980 liver/spleen scan and 
chest X-rays were negative for metastic lesions.  
Furthermore, Dr. C.B. opined that the prostate biopsy, which 
showed that "at least one piece of prostate tissue was 
covered by transitional epithelium," was consistent with an 
"intra-capsular (low grade) process."

Overall, Dr .C.B. reported that by finding that the veteran's 
prostate cancer had metastasized, his VA physicians 
essentially misstaged the veteran's cancer.  Dr. C.B. found 
this claimed error to be critical because the "misstaging 
process effected [the veteran's] potential treatment options 
because patients with very low staged disease are offered 
curative treatments, whereas patients with high grade disease 
are offered only palliative treatments."  Dr. C.B. further 
found that if the veteran's "prostate cancer had not 
metastasized, he would have been a candidate for more 
aggressive treatments, including curative prostatectomy . . . 
if the VA had performed a prostatectomy during [the] 
September 1980 hospitalization, instead of the TURP, then 
[the veteran] could have been cured."

Pursuant to the Board's April 2001 remand, a review of the 
claims file was conducted by two VA physicians in September 
2002.  After reviewing the claims file and the March 2000 
opinion of Dr. C.B., the VA reviewing physicians concluded 
that the veteran was not misdiagnosed in September 1980.  The 
reviewers further concluded that "the standard of care at 
that time did not include radical retropubic prostatectomy 
for what was characterized at that time as Stage D; the 
standard of care at that time for Stage D Adenocarcinoma of 
the prostate was palliative."  The reviewers further 
concluded that it was as likely as not that the veteran had 
macroscopic bony metastases at the time of diagnosis, and 
certainly a month later, when his acid phosphatase was 84.  
The reviewers noted that acid phosphatase as a maker of 
disease presence and progression has been replaced with 
prostate specific antigen (PSA) testing, but as of September 
1980 only acid phosphatase testing was available.  

The reviewers also took issue with Dr. C.B.'s March 2000 
opinion, specifically finding that his "observation that the 
findings on the bone scan should have been substantiated with 
plain film radiographs is reasonable and in fact, was done, 
de facto, on the IVPs the veteran subsequently underwent . . 
. [a]s soon as November, 1980, the IVP report documented the 
continuing presence of blastic lesions in the spine and 
symphysis pubis."  The term blastic must be emphasized, the 
reviewers noted, because "this is not a radiologic term used 
to describe degenerative arthritis, as [Dr. C.B.] has 
suggested."  The examiners also noted that the veteran's 
young age at the time of his diagnosis indicates that he had 
a particularly aggressive disease.  Overall, the examiners 
noted that the urinary tract obstruction and renal failure 
caused by the advanced local disease were the ultimate cause 
of death, despite efforts to control it with DES, TURP, and 
antibiotic therapy whenever infection was present 
. . . [therefore] the veteran was not incorrectly diagnosed, 
was not improperly treated, and did not die sooner than he 
would have" in the absence of VA treatment. 

Dr. C.B. submitted a rebuttal to the September 2002 VA 
reviewers' opinion in February 2003.  Once again, Dr. C.B. 
assailed the September 1980 bone scan finding that paper 
copies of the scan revealed "uptake of tracer on both sets 
of lateral ribs and in the spine vertebral bodies diffusely . 
. . [t]his suggests that the ribs [sic] lesion and the spine 
metastasis were mistakes (i.e. over-calls), especially since 
this bone scan report is not specific without correlation 
with the plain X-rays."  Dr C.B. also found significant that 
a follow-up bone scan in October 1980 showed the lesion in 
the 6th or 7th rib to be much less evident.  Dr. C.B. opined 
that this "further supports the concept that the Lt. Rib 
lesion was not a real finding initially in 1980."  Other 
commentary regarding the September 1990 bone scan essentially 
reiterated the arguments made in Dr. C.B.'s March 2000 
opinion.

Dr. C.B. also took issue with the September 2002 VA 
reviewers' finding that prostatectomy was improper for 
patients with advanced prostate cancer.  Citing to a 1980 
article from the Journal of Urology, Dr. C.B. asserted that 
radical prostatectomy was being used for patients with 
varying degrees of advanced prostate cancer.  Dr. C.B. also 
noted that the veteran was a candidate for a radical 
prostatectomy because he had an "isolated or localized 
prostatic malignant process, anticipated life expectancy of 
10 years or more, good general condition with no ancillary 
disease, and the absence of demonstrable metastic lesions as 
evaluated by radiologic survey, staging procedures, marrow 
aspiration, and normal serum acid phosphatase."

Dr. C.B. also criticized the September 2002 VA reviewers' 
finding that an IVP could be substituted for a radiologic 
survey.  Dr. C.B. asserted that the IVP was performed several 
months after the bone scan and correlation was thus not 
possible.  He also noted that an IVP only partially images 
the bones and is not designed to survey the skeletal system.  
Finally, Dr. C.B. concluded that the veteran's IVP was 
inaccurate because it described blastic lesions in the 
symphysis pubis which is "impossible" because "the 
symphysis pubis is a joint" and "metastasis do not go to 
joints."

Dr. C.B. further criticized the September 2002 VA review 
because it was conducted by a endocrinologist and a urologist 
who in his opinion were "not well qualified to comment on 
the specifics of imaging studies, liver spleen scans, chest 
X-rays, or the significance of 'blastic' lesions in the 
symphysis pubis of vertebral bodies without bone scan to X-
ray correlation."  Again, Dr. C.B. concluded that the 
veteran's prostate cancer had not metastasized by August 1980 
and had the veteran been treated with a prostatectomy in 1980 
"he would have avoided metastic sequella and could have been 
cured."

Also of record is the opinion of an IME which was received by 
the Board in March 2004.  After reviewing the claims file, 
the IME, a urologic oncologist, determined that the veteran's 
prostate cancer had metastasized as of September 1980 and was 
thus properly diagnosed by VA.  The IME based this 
determination primarily on the veteran's history, physical 
examination, pathology report, laboratory studies and 
radiographic studies as documented by VA.  

With regard to the veteran's history, the IME found 
significant that in September 1980 the veteran presented with 
symptoms of weight loss, but denied arthritic or bone pain.  
The IME noted that while localized prostate cancer is 
typically asymptomatic, more advanced prostate cancer will 
present with definite symptoms.  Since the veteran reported 
with symptoms such as weight loss and urinary dysfunction, 
the IME concluded that the veteran's prostate cancer was 
likely advanced as early as September 1980.  The IME also 
noted that the veteran's denial of arthritic pain in 
September 1980 was wholly inconsistent with a degenerative 
arthritis diagnosis as suggested by Dr. C.B.  

The IME also found significant the fact that the September 
1980 physical examination revealed a "stony hard prostate, 
unable to palpate the whole prostate, enlarged grade 4."  
The IME concluded that a "stony hard prostate that did not 
allow full palpation indicated strongly the underlying 
prostate disease process [was] malignant and likely advanced 
in nature."  He further explained that a normal prostate 
contains four lobes and that localized prostate cancer is 
usually identified as a palpable nodule on only a single 
lobe, with the rest of the prostate being normal.  Because 
the veteran's prostate was not palpable, the IME concluded 
that his cancer was advanced and not localized in nature.

The IME also found critical the August 1980 pathology 
report's finding that neoplasm had infiltrated the 
fibroconnective tissue and the perineural tissues.  He 
explained that "the fact that the prostate cancer [had] 
infiltrated the fibroconnective tissue and the perineural 
tissues indicated that the cancer [had] likely spread outside 
the prostate gland by tracking the nerve tissues and breaking 
through the capsule that surrounds the prostate gland."  He 
also noted that laboratory findings of acid phosphatase at 
1.9 ("normal 1.2") indicate that the prostate cancer had 
likely metastasized by September 1980.  He further noted that 
although PSA testing is currently available to diagnose 
localized prostate cancer, such testing was unavailable in 
the early 1980s.  Therefore, he concluded that the acid 
phosphatase findings are critical.

The IME also criticized Dr. C.B.'s assertion that the 
September 1980 bone scan was consistent with arthritis and 
not metastic disease.  The IME explained that the "bone scan 
result is consistent with metastic disease and not with 
degenerative disease because degenerative disease is usually 
found in an area where one joint meets another with resultant 
pain and inflammation from direct bone to bone interaction 
and wear and tear.  Generative arthritis is generally 
symmetric occurring in both side [sic] of the body.  Cancer 
metastasis to bone is usually haphazard.  The single local 
uptake in the middle of the LEFT side of the 6th or 7th rib 
where there is no joint present is consistent with prostate 
cancer metastasis."

The IME also found that the veteran was properly treated with 
DES, as this treatment is still used to treat prostate cancer 
and reduce bone pain from metastasis.  He also concluded that 
DES may be the reason the veteran's bone scan improved one 
year after being treated with the drug.  He further concluded 
that VA was correct in not performing a prostatectomy in 
September 1980, specifically noting that the veteran's 10 
pound weight loss, severe kidney failure and stony hard 
prostate would make the surgery "very difficult" since it 
would be "almost impossible to complete[ly] remove the 
prostate" in such circumstances.  In fact, the IME concluded 
that, with these co-morbidities, if the veteran had undergone 
prostatectomy in September 1980, "he may not have survived 
the surgery."

Finally, the IME indicated that studies indicate that the 
average time between onset of metastasis and death in 
prostate cancer patients is five years.  Since the veteran 
died almost exactly five years following his diagnosis of 
Stage D prostate cancer, the IME opined that the veteran's 
prostate cancer had likely metastasized by September 1980.  

Dr. C.B. submitted a response to the IME opinion in July 
2004.  He specifically argued that the IME's finding of 
metastasis relied too heavily on the September 1980 bone 
scan, which Dr. C.B. criticized in earlier statements.  He 
further noted that the IME was not qualified to comment on a 
bone scan because he is an oncologist and not a radiologist 
(such as Dr. C.B.).  Dr. C.B. also criticized the IME for not 
addressing the fact the veteran had a well differentiated 
tumor type, which he argued would lead with a long-term 
survival with prostatectomy.  

Dr. C.B. further criticized the IME's reliance on what he 
termed the veteran's PSA level of 1.9, stating that the 
veteran's prostate manipulation and biopsy conducted 
immediately before his laboratory teats could have greatly 
effected the veteran's PSA level and therefore PSA testing 
did not prove that the veteran's cancer had in fact 
metastasized.

Lastly, Dr. C.B. noted that patients without metastasis who 
have a prostatectomy have an 82 percent chance of living at 
least 15 years, and that if the veteran had undergone this 
procedure in September 1980 he would likely have been cured. 

Analysis

The appellant is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  She 
contends that the veteran's VA physicians diagnosed his fatal 
prostate cancer as advanced (Stage D) and metastic at a time 
when the condition was not nearly as developed.  This 
misdiagnosis, she contends, led the veteran's VA caregivers 
to adopt a course of only palliative care, when a proper 
diagnosis of early stage prostate cancer would have made 
available more aggressive treatment options (such as 
prostatectomy) which would have effectively cured the 
disease.  In so contending, she relies on the several letters 
from Dr. C.B., which have been described above.

As noted above, in order to substantiate a claim for 
compensation under 38 U.S.C. 
§ 1151, the appellant must demonstrate that VA medical 
treatment caused or contributed to the veteran's demise.  
However, because this claim was filed before the change in 
the law in October 1997, a finding of fault on the part of VA 
is not necessary to substantiate the claim.  All that need be 
shown is that the veteran's death was the result of VA 
treatment and was not the result of the natural progression 
of the disease.  The question of whether VA treatment caused 
or contributed to the veteran's death is essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record on appeal contains multiple medical opinions 
regarding the role VA treatment played in the veteran's 
demise.  Contemporaneous VA treatment records, the September 
2002 VA review, and the IME opinion all indicate that the 
veteran had advanced (Stage D) prostate cancer with 
metastasis at the time he was first diagnosed in 1980.  These 
findings were based on review of a physical examination, the 
relevant medical history, acid phosphatase testing, an IVP, 
pathology reports, and the September 1980 bone scan.  These 
records also indicate that the veteran was properly given 
palliative care and treatment with DES to manage this 
terminal illness until his eventual demise in August 1985.  
In short, this medical evidence against the claim indicates 
that the veteran's prostate cancer was too far advanced to be 
successfully treated and that VA's actions were not 
responsible for his death. 

The only competent medical evidence in support of the 
appellant's claim emanates from Dr. C.B.  Dr. C.B. has opined 
that the medical imaging relied on in staging the veteran's 
prostate cancer, particularly the finding of bony metastasis, 
was substandard in that the bone scan was not correlated with 
spine X-rays.  He also concluded that the IVP was not a 
substitute for correlative X-rays, and further stated that 
the prostate biopsy actually revealed that the disease was 
not as far developed as suggested by the other medical 
opinions of record.  He concluded that if the veteran's 
prostate cancer was properly staged (i.e. without metastasis 
or otherwise advanced in nature) in September 1980, the 
veteran would have been a candidate for prostatectomy, which 
procedure, Dr. C.B. opined, would have effected a cure.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the contemporaneous VA 
treatment records, the September 2002 review of those records 
by two VA physicians, and the IME opinion to be more 
probative than the findings of Dr. C.B.  Dr. C.B.'s 
statements suffer from a number of flaws.  First, while Dr. 
C.B. extensively criticized the imaging studies conducted, 
particularly the September 1980 bone scan, he failed to 
comment on the veteran's physical examination, his medical 
history, or the symptoms and co-morbidities which were 
present.  The other medical opinions of record, particularly 
that of the IME, found these considerations to be central to 
staging the veteran's prostate cancer and judging his 
suitability for radical prostatectomy.  

In particular, the IME found that the September 1980 rectal 
examination findings, which revealed a stony hard enlarged 
prostate that did not allow palpation, to be consistent with 
advanced prostate cancer, as opposed to localized prostate 
cancer which would allow palpation.  The IME also found 
significant that the veteran presented in September 1980 with 
multiple symptoms including renal dysfunction and weight 
loss, which he considered suggestive of advanced prostate 
cancer rather than localized cancer, which is essentially 
asymptomatic.  The IME further concluded that the veteran's 
weight loss, kidney failure, and stony hard prostate would 
have made removal of the prostate "almost impossible" and 
that given the aforementioned co-morbidities (which were 
present as of September 1980), the veteran may not have 
survived a prostatectomy.  Therefore, even excluding the 
imaging studies assailed by Dr. C.B., there is compelling 
medical evidence in the file, including physical examination 
findings and reports of other symptomatology, which indicate 
that the veteran's prostate cancer was advanced and non-
treatable by prostatectomy as early as September 1980.  

As noted above, Dr. C.B. failed to comment on the physical 
examination or the co-morbidities present and how these 
conditions may have affected treatment decisions.  Dr. C.B. 
did, however, indicate in his February 2003 opinion that to 
be a good candidate for a radical prostatectomy, patients 
should have "isolated or localized prostatic malignant 
process" and a "good general condition with no ancillary 
disease."  As noted by the IME, physical examination 
revealed that the veteran's prostate cancer was not 
"isolated or localized," but rather was advanced in nature.  
The IME also noted that because the veteran was suffering 
from significant weight loss, severe kidney failure, and had 
a stony hard and enlarged prostate as early as September 
1980, he was essentially not in "good general condition with 
no ancillary disease."  Thus, according to Dr. C.B.'s own 
standards, physical examination results alone (without 
reference to imaging studies) would have rendered the veteran 
a poor candidate for prostatectomy.  The fact that Dr. C.B. 
neglected to discuss the physical examination findings or 
associated symptomatology within the context of his 
prostatectomy criteria significantly detracts from the 
probative value of his opinion.  

Despite listing criteria for what constitutes a good 
candidate for radical prostatectomy in his February 2003 
opinion, Dr. C.B. appears to be somewhat equivocal on this 
point.  Earlier in the same opinion, Dr. C.B. noted that 
prostatectomy can be used in "patients with varying degrees 
of advanced prostate disease" (emphasis added).  However, as 
noted above, Dr. C.B.'s criteria for prostatectomy make it 
clear that a good candidate for this procedure cannot have 
advanced prostate cancer, but rather only "isolated or 
localized malignant process."  Moreover, in his March 2000 
opinion, Dr. C.B. stated that prostatectomy is unavailable in 
patients with advanced prostate cancer because "patients 
with high grade disease are offered only palliative 
treatments."  This contradiction regarding the suitability 
of a prostatectomy serves to call into further question the 
probative value of Dr. C.B.'s statements.

The Board also notes that in his July 2004 rebuttal to the 
IME opinion, Dr. C.B. noted that the IME did "not accurately 
characterize [the veteran's] low PSA level because [the IME] 
states that the level of 1.9 indicated that the patient had 
metastasis."  Dr. C.B. further concluded that "PSA" 
testing done on the veteran was inaccurate because the 
veteran's prostate manipulation and biopsy conducted 
immediately before his laboratory tests could have greatly 
effected the his "PSA" level.  

However, and crucial to Dr. C.B.'s credibility, a plain 
reading of the IME opinion and the other evidence of record 
reveals that the IME commented on the veteran's acid 
phosphatase level of 1.9 and not his PSA level.  In fact, the 
IME specifically noted that PSA testing was unavailable in 
September 1980, and thus could not be used to measure the 
stage of the veteran's prostate cancer.  The September 2002 
VA reviewing physicians also noted that PSA testing was 
unavailable in the early 1980s, and was only later used to 
replace acid phosphatase testing as a marker of the presence 
and progression of prostate cancer.  

Thus, it appears that it is Dr. C.B., and not the IME, who 
has mischaracterized the laboratory findings.  The IME 
commented on the acid phosphatase tests because this type of 
testing was employed in 1980.  Dr. C.B. was absolutely wrong 
in discussing PSA levels in reason 3 of his letter dated July 
4, 2004 because PSA testing had not been done and in fact was 
unavailable in 1980.  That error was repeated by the 
appellant's attorney in remark "5" on page 3 of her letter 
dated August 10, 2004.  [For reasons unexplained, there were 
two remarks "5" on that page; the Board is referring to the 
second remark 5.]   

The Board therefore finds that the IME's opinion, which found 
an acid phosphatase level of 1.9 consistent with advanced 
prostate cancer and metastic disease, to be of far more 
probative value than the opinion of Dr. C.B., which was based 
on the wholly inaccurate premise that PSA testing had been 
done.  The Board additionally 
observes that this lapse on the part of Dr. C.B. casts 
serious doubt his level of knowledge concerning testing for 
prostate cancer.  

The Board also notes that Dr. C.B. did not refute the 
findings of the August 1980 prostate biopsy, which found that 
the veteran's prostate cancer was well differentiated and 
that neoplasm had infiltrated the fibroconnective tissue and 
the perineural tissues.  The IME found this evidence 
particularly important because "the fact that the prostate 
cancer [had] infiltrated the fibroconnective tissue and the 
perineural tissues indicated that the cancer [had] likely 
spread outside the prostate gland by tracking the nerve 
tissues and breaking through the capsule that surrounds the 
prostate gland."  

In response, Dr. C.B. only noted that with a well-
differentiated tumor type, long-term survival can be expected 
after prostatectomy, and that because "at least one piece of 
prostate tissue was covered by transitional epithelium," the 
veteran's condition was consistent with  "low grade" 
process.  Dr. C.B. did not explain his conclusion or comment 
on the significance of the biopsy finding that the cancer had 
spread beyond the prostate as early as August 1980.  Nor did 
he explain his conclusion that the veteran's prostate cancer 
was "low grade" in light of the physical examination and 
the acid phosphatase testing,  which both revealed advanced 
prostate cancer.  Instead, Dr. C.B. essentially limited his 
comments to  criticism that the September 1980 bone scan was 
allegedly of substandard quality and was not correlated to 
spine X-rays and thus did not reveal bony metastasis.  

With regard to bone scans and other medical imaging, Dr. C.B. 
also suggested that the IME and the two September 2002 VA 
reviewers were not qualified to read these tests or other 
imaging studies because they are not radiologists.  Dr. C.B. 
is accurate in suggesting that the Board may consider the 
relative qualifications of physicians in analyzing a claim.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997).  In this 
case, however, the IME is a urologic oncologist, and of the 
two VA reviewers, one is an endocrinologist and the other a 
urologist.  Given these specialties, the Board concludes that 
both the IME and the VA reviewers are highly qualified to 
render an opinion concerning the diagnosis and progression of 
prostate cancer, and are undoubtedly familiar with various 
tests, including bone scans, which reveal the presence of 
metastic disease secondary to prostate cancer.  

Moreover, Dr. C.B. has not shown himself to be qualified in 
either urology and oncology.  Indeed, his misstatement 
concerning purported PSA testing in 1980 is telling.  As 
discussed above, as a radiologist he appeared to concentrate 
on certain medical evidence more suited to his area of 
expertise, such as bone scans, and virtually ignored other 
significant medical evidence, in particular the physical 
examination and biopsy report.  By way of contrast, the IME 
and the other physicians who reviewed the file addressed all 
of the medical evidence of record.  To the extent that the 
Board must choose, in determining expertise in the field of 
diagnosis and treatment of prostate cancer it values the 
opinion of the urologist and particularly that of the IME 
urological oncologist (whose specialty precisely matches the 
nature of the disease) more than the opinion of radiologist 
Dr. C.B.  
See Black v. Brown, supra.

The Board also notes that none of the various physicians who 
treated the veteran from 1980 until his death, the VA 
reviewers, or the IME found fault with the bone scan or any 
of the other medical imaging or diagnostic tests conducted.  
As was discussed in the other medical opinions of record, 
the opinion of Dr. C.B. is inconsistent with the 
contemporaneous, objective medical findings which clearly 
demonstrated bone metastasis.  In fact, to accept Dr. C.B.'s 
theory that the veteran's prostate cancer was not advanced in 
nature and had not metastasized as of September 1980, the 
Board as finder of fact would have to conclude that the 
contemporaneous symptom complaints of the veteran, physical 
examination findings, IVP, bone scan, acid phosphatase test, 
and biopsy (not to mention the opinions of the IME and VA 
reviewers) were all inaccurate.  The Board cannot, and will 
not, do so.  See Madden, supra.  

With respect to Dr. C.B.'s conclusions, the Board notes Dr. 
C.B.'s failure to comment on multiple pieces of crucial 
evidence, such as the veteran's lack of reported symptoms of 
arthritis and a physical examination which revealed an 
enlarged, stony hard prostate.  There are also his 
contradictory statements regarding the appropriateness of the 
veteran's prostatectomy candidacy: Dr. C.B. failed to rebut 
the IME's conclusion that the veteran was a poor candidate 
for prostatectomy because of factors unrelated to metastatic 
disease such as his significant weight loss, renal failure 
and enlarged stony hard prostate, and indeed appears at one 
point to support such a conclusion.  There is also Dr. C.B.'s 
outright misreading of the acid phosphatase test results as 
PSA testing when PSA testing was in fact not available in 
1980.  The Board finds Dr. C.B.'s conclusions to be lacking 
in probative value and are far outweighed by the remainder of 
the competent medical evidence of record.  

In short, the Board finds that the opinions of the IME and 
the September 2002 VA reviewers are of greater probative 
value than the statements of Dr. C.B.  Both the IME opinion 
and the opinion of the VA examiners concluded that the 
veteran's prostate cancer was advanced and had already 
metastasized at the time of his initial diagnosis in 1980.  
Even absent metastatic disease, the IME opinion concluded 
that the veteran was a poor candidate for a prostatectomy in 
1980 due to his significant weight loss, renal failure, and 
the enlarged and hard nature of the prostate.  This opinion 
was essentially unrefuted by Dr. C.B.  

The only other evidence linking the veteran's death to VA 
treatment emanates from the appellant and her attorney.  
Their contentions echo those of Dr. C.B., which have been 
addressed by the Board above.  Moreover, as laypersons 
without medical training, the appellant and her attorney are 
not competent to determine the etiology of the veteran's 
death or otherwise relate it to VA treatment.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, after a careful review of the entire record, the 
Board finds that the pertinent evidence is not in equipoise 
in this case.  As explained above, the competent and 
probative medical evidence of record demonstrates that the 
veteran's demise was not the result of VA treatment, but 
rather was due to the natural course of the disease, which 
according to the medical evidence was at the time of the 
original diagnosis in 1980 unfortunately already advanced 
beyond the ability of health care providers to successfully 
treat it.  Since no additional disability or death resulted 
from VA medical care, benefits under 38 U.S.C. § 1151 may not 
be awarded.  See also Gardner, quoted above.

Accordingly, the Board finds that a preponderance of the 
medical evidence does not show that the veteran's death was 
the result of VA medical treatment.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


